Citation Nr: 1727136	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher disability rating for residuals, fractured coccyx with degenerative joint disease, rated as 20 percent disabling.  

2.  Entitlement to a higher initial disability rating for radiculopathy, right lower extremity, rated as 10 percent disabling from February 25, 2016.  

3.  Entitlement to a higher initial disability rating for radiculopathy, left lower extremity, rated as 10 percent disabling from February 25, 2016.  

4.  Entitlement to service connection for undiagnosed illness, manifested by fatigue.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the pendency of the appeal, an October 2016 rating decision granted entitlement to service connection for radiculopathy left lower extremity radiculopathy and assigned a 10 percent initial rating with an effective date of February 26, 2010 and granted entitlement to service connection for radiculopathy right lower extremity radiculopathy and assigned a 10 percent initial rating with an effective date of February 26, 2010.  The Board finds that the claims for higher initial ratings for service-connected radiculopathy of the left lower extremity and right lower extremity are part and parcel of the claim for a higher disability rating for the service-connected residuals, fractured coccyx with degenerative joint disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Therefore, the issues are on appeal as shown on the title page of this decision.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  


To the extent that additional evidence has been associated with the claims file following the most recent Supplemental Statement of the Case, the Veteran submitted an expedited processing form signed and dated in October 2016, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304 (c) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, the Veteran reported that he experienced symptoms of his disability during his employment and called out sick due to back pain.  However, neither the record nor the Veteran's statements and testimony indicate that he is unemployable due to his service-connected residuals, fractured coccyx with degenerative joint disease, and bilateral lower extremity radiculopathy.  Therefore, the issue of entitlement to a TDIU is not raised in this case.


FINDINGS OF FACT

1.  The residuals, fractured coccyx with degenerative joint disease has manifested in functional impairment and loss more comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not by forward flexion limited to 30 degrees or less; or ankylosis of the spine. 

2.  The radiculopathy of the right lower extremity is more comparable to mild incomplete paralysis, but not moderate incomplete paralysis.  

3.  The radiculopathy of the left lower extremity is more comparable to mild incomplete paralysis, but not moderate incomplete paralysis.  

4.  The evidence is in equipoise as to whether the Veteran's undiagnosed illness, manifested by chronic fatigue, is due to his Persian Gulf service.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for residuals, fractured coccyx with degenerative joint disease, rated as 20 percent disabling,  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for entitlement to a higher initial disability rating for radiculopathy, right lower extremity, rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for entitlement to a higher initial disability rating for radiculopathy, left lower extremity, rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for entitlement to an undiagnosed illness, manifested by chronic fatigue, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  First, concerning the claim for service connection for undiagnosed illness, manifested by fatigue, the Board has granted the claim and discussion of any compliance with VA's duties to notify and assist is not required.   With respect to the Veteran's claim for higher disability ratings, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this respect, all identified VA medical treatment records and private medical treatment records are of record.  In addition, in February 2017, the Veteran's representative noted that all private treatment records were associated with the claims file in accordance with the Board's June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges that the Veteran submitted a March 2017 emergency treatment record from the Cleveland VAMC and the most recent VA medical treatment records are dated in August 2016.  However, the March 2017 VA treatment record noted that the Veteran received primary care from outside providers and there is no indication that any relevant treatment records are missing.  The Board may proceed with adjudication of the case.  The Veteran has also been provided adequate VA medical examinations concerning his residuals, fractured coccyx with degenerative joint disease and radiculopathy.  Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, there is no indication that weight-bearing testing was not completed.  In addition, the fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Further, the Board notes that the August 2016 VA examination does not specify when pain began on range of motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  With resolution of doubt in the Veteran's favor, the Board will concede the existence of pain throughout range of motion testing.  Hence, reported range of motion findings are with pain, and, as such, demonstrated extent of associated functional impairment, and thus, no Mitchell prejudice to Veteran.  

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Higher Disability Rating- Residuals, fractured coccyx

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  

Under the General Rating Formula for Diseases and Injuries of the Spine, relevant ratings related to the thoracolumbar spine are assigned as follows: 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The medical evidence of record shows that the Veteran complains of back pain, limitation of motion, effects on daily activities, and flare-ups.  

However, the clinical findings of record do not warrant the assignment of a disability rating in excess of 20 percent.  The clinical records and VA medical examination reports do not show flexion findings of less than 30 degrees or any findings of ankylosis to warrant the assignment of a disability rating in excess of 20 percent.  The October 2011 VA medical examination report shows a finding of 60 degrees of flexion with objective painful motion beginning at 40 degrees.  The December 2013 VA examination report shows that forward flexion ended at 70 degrees and objective painful motion began at 60 degrees.  The January 2015 VA examination report shows that Veteran tried to flex and could not do more than two.  His first flex was 70 degrees and his second was 45 degrees.  He was not able to complete repetitive testing due to pain.  It was also noted that the Veteran reported flare-ups twice per week.  The August 2016 VA examination report shows flexion to 80 degrees.  It was also noted that the Veteran reported flare-ups five out of the seven days every week.  While the January 2015 VA examination report noted that the Veteran could not flex a third time due to pain, the Board finds that this failure to complete a third flexion does not warrant a rating in excess of 20 percent as the overwhelming evidence shows flexion of more than 30 degrees, no ankylosis, and the Veteran was still able to complete flexion to 70 degrees and 45 degrees on examination in January 2015 and was able to complete testing in August 2016.  A higher rating is not warranted.

The Board considered whether a disability rating in excess of 20 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the assigned 20 percent disability rating contemplates the Veteran's disability picture, to include functional impairment and loss due to pain, flare-ups and repetitive use.  In this respect, the October 2011 VA examination report shows that the Veteran was able to complete repetitive testing and post-test forward flexion ended at 60 degrees.  While there was pain on movement, there was no additional limitation in range of motion after repetitive testing.  The December 2013 VA examination report shows that the Veteran was able to complete repetitive testing and post-test forward flexion ended at 70 degrees.  While there was pain on movement, there was no additional limitation in range of motion after repetitive testing.  While the Veteran reported that he could not work during flare-ups, he only recalled two such episodes during his interview with the examiner.  The January 2015 VA examiner noted that the Veteran could not complete repetitive range of motion testing due to pain and it was noted that the Veteran did not take his back medication that day.  The August 2016 VA examination report shows that the Veteran exhibited 70 degrees of flexion after repetitive testing and pain and fatigue contributed to the additional loss.  As noted previously, the Board finds that the Veteran complained of pain throughout the range of flexion.  

The Board has taken into account the Veteran's statements, testimony, and symptoms recorded in the medical treatment records and VA examination reports concerning his functional limitations, consisting of effects on standing, sitting, walking, bending, lifting, climbing stairs, sleep, flare-ups when he feels he cannot move, use of assistive devices and a brace, flare-ups at work in 2013 and 2015 during which he had to lay down in his office, calls out sick from work two to three times per month, and inability to help with chores such as cutting the grass and shoveling snow.  However, even considering the Veteran's reports of his symptoms, the competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has been shown to be comparable to flexion limited to 30 degrees or less, or ankylosis of the spine.  See Mitchell, supra.  While the Board recognizes that the Veteran could not complete range of motion testing, including repetitive testing at the January 2015 VA examination and he had pain throughout flexion on examination in 2016, the clinical findings do not show that the Veteran's functional impairment and loss is to the degree that it is more comparable to flexion limited to 30 degrees or less or ankylosis of the spine.  Therefore, a rating in excess of 20 percent is not warranted.

Concerning Diagnostic Code 5243, the Veteran reported at times that he could not move due to his disability.  For instance, during the August 2016 examination, the Veteran stated that he was incapacitated due to his back pain at times.  However, there is no evidence to reflect incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical treatment records and VA examination reports do not show that the Veteran was prescribed bed rest by a physician due to IVDS. The Veteran is not competent to state that he experienced incapacitating episodes due to IVDS as he has not been shown to have the medical expertise and knowledge to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5243. 

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Again, as detailed above, the statements have been considered and the Board finds that the statements are outweighed by the clinical findings of record.  The Board assigns greater probative value to the clinical findings in the VA examination reports and clinical records that were recorded following physical examinations of the Veteran, and based on the medical expertise of the examining physicians.  These are more probative than the Veteran's assertions requesting a higher rating or that his flexion is limited less than 30 degrees or that he has ankylosis.  Indeed, there is no indication that the Veteran has the requisite medical expertise or knowledge to determine how far he can flex his spine or if he has ankylosis, which has not been shown by the clinical evidence of record.  In this regard, VA regulations specifically state that a goniometer is used to measure limitation of motion.  38 C.F.R. § 4.46.  Accordingly, a higher rating is not warranted.  

In sum, there is no identifiable period that would warrant a rating in excess of 20 percent for the Veteran's disability.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected disability.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Higher Initial Ratings for Radiculopathy

As noted in the Introduction, the Veteran's radiculopathy of the left lower extremity and radiculopathy of the right lower extremity are each assigned an initial rating of 10 percent effective February 25, 2016 under Diagnostic Code 8620.  

The October 2011 VA examination report shows that the sensory examination was normal, reflexes were 2+, and muscle strength testing was 5/5 in all areas tested.  Straight leg testing was negative.  The examiner determined that the Veteran did not have radiculopathy.  The December 2013 and January 2015 VA examination reports reflect the same findings as the October 2011 VA examination report and do not include any diagnosis of radiculopathy.  The August 2016 VA examination report shows a diagnosis of lumbar L5 radiculopathy.  The report notes mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the lower extremities.  The severity of the radiculopathy was noted as mild.  The EMG report of August 23, 2016 shows an impression of electrophysiologic evidence consistent with a chronic, right L5 radiculopathy.  

Under Diagnostic Code 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent rating, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In this case, the Board finds that the radiculopathy of each lower extremity is more comparable to mild incomplete paralysis and not moderate incomplete paralysis.  The Board recognizes the Veteran's complaints of pain and numbness, but attributes great probative value to the August 2016 VA examination report concerning the severity of the radiculopathy.  The August 2016 VA examiner determined that there was mild pain, numbness, and paresthesias/dysesthesias.  The report does not reflect incomplete paralysis to a moderate degree.  Muscle strength testing was 5/5 in all areas tested, reflexes were normal and light touch was normal.  Accordingly, initial ratings in excess of 10 percent for the right and left lower extremity radiculopathy are not warranted.  

The Board acknowledges that the Veteran reported radiation of pain down his legs and numbness during his February 2016 hearing and the October 2016 rating decision assigned the 10 percent disability ratings effective February 25, 2016, the date of the Veteran's hearing.  Concerning the existence of radiculopathy prior to February 25, 2016, the Board recognizes that the August 2016 EMG report indicated that the Veteran had symptoms for two years.  During the August 2014 hearing before a Decision Review Officer (DRO), the Veteran reported that he had numbness and tingling down his legs.  A July 2009 VA medical treatment record indicated numbness and tingling in right buttock.  It was indicated that he did not have a significant radicular component.  However, again, the 2011, 2013, and 2015 VA examination reports completed thorough testing of the lower extremities without finding clinical evidence of radiculopathy and are assigned greater probative value than the earlier treatment records which noted findings of a radicular component without testing as completed by the subsequent VA examination reports.  Further, the clinical findings found on examination in 2011, 2013, and 2015 are assigned greater probative value than the Veteran's reports of symptoms as he is not shown to have the medical expertise or knowledge to diagnose a neurological disability.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Therefore, the claims for entitlement to initial ratings in excess of 10 percent for radiculopathy, right lower extremity, and radiculopathy, left lower extremity are denied.  In addition, there is no identifiable period that would warrant ratings in excess of 10 percent.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection for undiagnosed illness manifested by fatigue

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  The presumptive period has since been extended to December 31, 2021.  81 Fed. Reg. 71,382-71,384 (October 17, 2016).  For claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, to include chronic medically unexplained multi-symptom illnesses that the Secretary determines under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

The Veteran contends that his undiagnosed illness and/or chronic fatigue syndrome is related to his service during the Persian Gulf War Era.  In this respect, the Veteran served in the Southwest Asia Theater of Operations during the requisite time period.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for application.  

Treatment records beginning in 1994 show the Veteran's reports of fatigue.  An April 1999 VA treatment record noted that the Veteran had easy fatigability for five years.  

The Veteran was provided a VA medical examination in December 2013.  The examiner indicated that medications the Veteran took could cause extreme tiredness and he was overweight.  The examiner also noted the Veteran's age and determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.

A Chronic Fatigue Syndrome Disability Benefits Questionnaire noted a diagnosis of chronic fatigue syndrome and was completed by the Veteran's private physician, J. A., M.D.

The Veteran was provided another VA medical examination in January 2015.  It was noted that the Veteran had fatigue for a number of years.  The VA examiner also noted that the Veteran had headaches and sleep disturbances and that he had cognitive impairment.  The examiner stated that it was difficult to determine if the onset of his fatigue was gradual or sudden since it began so long ago.  On examination, it was determined that his fatigue reduced his daily activity fifty percent of the time.  The examiner stated that the Veteran had three of the five symptoms required for chronic fatigue syndrome, but that six or more are required to determine chronic fatigue.  The examiner determined that the Veteran did not meet the criteria for chronic fatigue syndrome, but that the Veteran had been seen multiple times for fatigue and medical professionals have been unable to adequately treat this issue or find a diagnosis for it.  In this case and according to the timeliness
of the onset of symptoms, the examiner opined that it was as likely as not that this was an undiagnosed illness with respect to the Veteran's Southwest Asia service.

Another VA medical opinion was provided in March 2015.  The VA examiner noted that the claims file was reviewed and that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran did not meet the criteria for chronic fatigue syndrome.  The examiner noted that the January 2015 VA examiner felt that the Veteran had an undiagnosed illness because it could not be attributable to any other disease.  Sleep apnea, weight, advancing age and other conditions certainly contribute to an increase in fatigue but did not explain the onset
of his symptoms which began in the Navy.  The examiner reiterated that the January 2015 VA examiner's opinion stands that the Veteran's symptoms are from an undiagnosed illness.

A VA addendum opinion was provided in July 2015.  The July 2015 VA examiner noted that the Veteran did not have any chronic fatigue type symptoms documented in his service medical treatment records.  He had several mental health diagnoses that have "likely been present" since his time in the service since they were service connected and any one of these conditions are likely to cause sleep disturbances, which is likely to cause chronic fatigue.  The examiner opined that it was less likely than not that this Veteran's chronic fatigue type symptoms represented an undiagnosed illness.  It was most likely that his chronic fatigue type symptoms were a result of sleep disturbances related to his mental health diagnoses and therefore, would represent symptoms with a clear and specific etiology and diagnosis and were not related to any Gulf War exposures.

In reviewing all of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran has an undiagnosed illness, manifested by fatigue.  In this respect, the Board acknowledges that the most probative evidence, consisting of the VA examination reports, does not confirm a diagnosis of chronic fatigue syndrome, as opposed to the Disability Benefits Questionnaire completed by the Veteran's private physician.  However, the January 2015 and March 2015 VA examiners indicated that the Veteran did have an undiagnosed illness manifested by fatigue.  Specifically, the March 2015 VA examiner noted the Veteran's other conditions, such as sleep apnea, weight, and advancing age, but that they did not explain the onset of fatigue while the Veteran was in active service and reiterated the January 2015 VA examiner's opinion that the Veteran's condition was an undiagnosed illness with respect to Southwest Asia service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Accordingly, the Board finds that the Veteran's fatigue has not been attributed to any diagnosed illness.

Based on the above and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for an undiagnosed illness manifested by chronic fatigue.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher disability rating for residuals, fractured coccyx with degenerative joint disease, rated as 20 percent disabling, is denied.

Entitlement to a higher initial disability rating for radiculopathy, right lower extremity, rated as 10 percent disabling from February 25, 2016, is denied.

Entitlement to a higher initial disability rating for radiculopathy, left lower extremity, rated as 10 percent disabling from February 25, 2016, is denied.  

Entitlement to service connection for undiagnosed illness, manifested by chronic fatigue, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


